                             UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                         NO. 5:17-CR-388-1D

UNITED STATES OF AMERICA                     )                                 :
                                             ) MOTION TO CONTINUE SENTENCING
               v.                            )
                                             )          (Under Seal)
WAYNE DEVON WILLIAMS, JR.                    )

       Upon motion of the United States, it is hereby ORDERED Docket Entry Number 49 be sealed

until such time as requested to be unsealed by the United States Attorney.

       It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to the United

States Attorney's Office.

       IT IS SO ORDERED, this the        l4 day ofNovember, 2018.
